Opinions of the Colorado Supreme Court are available to the
        public and can be accessed through the Judicial Branch’s homepage at
          http://www.courts.state.co.us. Opinions are also posted on the
          Colorado Bar Association’s homepage at http://www.cobar.org.


                                                      ADVANCE SHEET HEADNOTE
                                                                   April 13, 2020

                                     2020 CO 24

No. 18SC684, People v. Donald—Criminal Law—Evidence—Sufficiency of the
Evidence.

      This case requires the supreme court to determine (1) what role, if any, the

prohibition on inference stacking set out in Tate v. People, 247 P.2d 665 (Colo. 1952),

should play in sufficiency of the evidence challenges in criminal cases and

(2) whether sufficient evidence supported the defendant’s conviction for violation

of bail bond conditions. The supreme court concludes, contrary to the apparent

understanding of the division below, that the presence of stacked inferences is not

alone dispositive of a sufficiency of the evidence claim. Rather, it is one factor that

a court may consider in determining whether the evidence presented satisfied the

prevailing substantial evidence test for evidence sufficiency. The supreme court

further concludes that the prosecution here presented sufficient evidence to

support the defendant’s conviction for violating the bail bond condition

prohibiting him from leaving the state without permission.
      Accordingly, the supreme court reverses the judgment of the division below

and remands this case for further proceedings.
                 The Supreme Court of the State of Colorado
                 2 East 14th Avenue • Denver, Colorado 80203

                                   2020 CO 24

                      Supreme Court Case No. 18SC684
                    Certiorari to the Colorado Court of Appeals
                     Court of Appeals Case No. 15CA633

                                   Petitioner:

                      The People of the State of Colorado,

                                        v.

                                  Respondent:

                            Laron Antonio Donald.

                              Judgment Reversed
                                   en banc
                                 April 13, 2020


Attorneys for Petitioner:
Philip J. Weiser, Attorney General
Lisa K. Michaels, Assistant Attorney General
      Denver, Colorado

Attorneys for Respondent:
Megan A. Ring, Colorado State Public Defender
Jessica K. Pitts, Deputy State Public Defender
       Denver, Colorado




JUSTICE GABRIEL delivered the Opinion of the Court.
¶1       This case requires us to determine (1) what role, if any, the prohibition on

inference stacking set out in Tate v. People, 247 P.2d 665 (Colo. 1952), should play

in sufficiency of the evidence challenges in criminal cases and (2) whether

sufficient evidence supported Laron Antonio Donald’s conviction for violation of

bail bond conditions.1 We conclude, contrary to the apparent understanding of

the division below, that the presence of stacked inferences is not alone dispositive

of a sufficiency of the evidence claim. Rather, it is one factor that a court may

consider in determining whether the evidence presented satisfied the prevailing

substantial evidence test for evidence sufficiency. We further conclude that the

prosecution here presented sufficient evidence to support Donald’s conviction for




1   Specifically, we granted certiorari to review the following issues:
         1. Whether the court of appeals erred in vacating the defendant’s
            conviction based on its conclusion that the jury could have found
            the defendant guilty of violating the conditions of his bail bond
            only by stacking inference upon inference as prohibited in Tate v.
            People, 247 P.2d 665 (Colo. 1952).
         2. Whether the court of appeals erred in concluding that the
            testimony as to the bail bond release process did not give rise to an
            inference that the defendant had knowledge of the contents of the
            bond paperwork.
         3. Whether sufficient evidence was presented to support the jury’s
            finding that the defendant had knowledge of the bond paperwork.

                                            2
violating the bail bond condition prohibiting him from leaving the state without

permission.

¶2    Accordingly, we reverse the judgment of the division below and remand

this case for further proceedings.

                        I. Facts and Procedural History

¶3    After Donald was arrested and charged with a felony, the district court set

bond and announced the next court date. Donald subsequently posted bond and

was released from jail. The one-page bond provided that as a condition of his

release, Donald was prohibited from leaving the state of Colorado without

approval of the court and the surety.

¶4    Donald failed to appear at his next scheduled court date, and the court

issued a warrant for his arrest.

¶5    Five weeks later, Donald was driving in Mississippi when a police officer

pulled him over for a traffic violation.     The officer ran Donald’s name and

discovered that he had warrants out of Colorado. The officer thus arrested him.

¶6    Donald was subsequently extradited to Colorado and charged with several

counts of violation of bail bond conditions under section 18-8-212(1), C.R.S. (2019).

One count charged that Donald had “knowingly violated a condition of bond by

leaving the State of Colorado.” Another charged that he had “knowingly failed to




                                         3
appear for trial or other proceedings.” Donald pleaded not guilty to these counts,

and the matter proceeded to trial.

¶7    At trial, the bondsperson testified on direct examination that (1) she had

signed Donald’s appearance bond; (2) one of the conditions set forth in that bond

was that Donald could not leave the state without the approval of the court and

the surety; and (3) “only on an accident from . . . the jail” would someone be

released from custody without signing the bond paperwork and accidents like that

happened “[v]ery, very seldom.” On cross-examination, the bondsperson added

that if Donald signed the paperwork, he would not have done so in her presence.

Rather, he would have signed it with the deputies at the jail.          Thus, the

bondsperson could not say whether the party’s signature on the paperwork was

Donald’s.

¶8    The arresting officer from Mississippi then testified that when he

approached Donald after pulling him over, Donald appeared “very nervous” and

was shaking and sweating.

¶9    At the conclusion of the prosecution’s case, Donald moved for a judgment

of acquittal, arguing that the evidence was insufficient to show that he had signed

the bond paperwork and therefore the evidence was insufficient to show that he

had actual knowledge of the bail bond conditions listed therein. In support of this

argument, Donald pointed out that no witness had either identified Donald’s

                                        4
signature on the bond paperwork or testified that the witness went over the

paperwork with Donald and explained to him that he was not to leave the state.

¶10   After hearing the prosecution’s response, the trial court denied Donald’s

motion. In so ruling, the court acknowledged that the bondsperson did not

identify Donald’s signature on the bond paperwork and therefore the prosecution

was left to rely on the bondsperson’s description of the bond process. The court

then observed that although the testimony was limited, the bondsperson

described the process as “you can’t get out of jail unless you sign this paperwork,”

and the prosecution had introduced into evidence the paperwork, which was

signed and which contained the restriction at issue. Although the court viewed

the matter as “a close call,” it found this evidence, when viewed as a whole and in

the light most favorable to the prosecution, sufficient to meet the prosecution’s

burden.

¶11   Donald did not then call any witnesses in his defense, and the parties

proceeded to present their closing arguments.       During his closing, Donald’s

counsel argued that the prosecution had failed to prove that Donald knew that as

a condition of his bond, he could not leave the state. Counsel noted the absence of

evidence that anyone had gone over the bond paperwork with Donald or that

Donald had read the paperwork. To the contrary, he said, the evidence suggested

that Donald was willing to sign whatever he needed to sign to get out of jail. And

                                         5
as for Donald’s signature on the paperwork, counsel argued, “[W]e don’t even

know he signed it.” Nonetheless, counsel conceded that he did, stating, “[W]e’ll

spot him [i.e., the prosecutor] that, that‘s his signature, sure.”

¶12   The jury ultimately convicted Donald of the two bail bond violation counts,

and the court sentenced him to consecutive eighteen-month terms in the

Department of Corrections.

¶13   Donald appealed and, among other things, renewed his argument that the

prosecution had failed to establish beyond a reasonable doubt that he had

knowingly violated the bond condition preventing him from leaving the state

without permission.      People v. Donald, 2018 COA 103, ¶ 1, __ P.3d __.      In a

unanimous, published opinion, the division agreed and vacated Donald’s

conviction for violation of that bail bond condition. Id. at ¶ 29.

¶14   In so ruling, the division began by concluding that the bondsperson’s

testimony regarding the jail’s regular practice of having prisoners sign bond

paperwork before they are released supported an inference that Donald had, in

fact, signed the paperwork. Id. at ¶ 22. The division stated, however, that the act

of signing the paperwork did not establish actual knowledge of the bond

conditions set forth therein. Id. Rather, to infer that Donald had actual knowledge

of those conditions, additional inferences were required, such as, for example, that

Donald was afforded and took the opportunity to read the bond paperwork with

                                           6
sufficient care to learn of the bond conditions or that he was given a copy of the

paperwork to review later and did so. Id. at ¶¶ 22–23. The division noted,

however, that the prosecution had presented no evidence regarding the

circumstances surrounding the signing of the bond paperwork. Id. at ¶ 23. Nor

did the prosecution present any evidence that a released inmate is given a copy of

the paperwork that he or she signed. Id. As a result, to find that Donald had actual

knowledge of the conditions, the jury would have had to make inferences (e.g.,

that Donald was afforded the opportunity to read the bond paperwork and did so

either when he signed it or thereafter) that rested on another inference (i.e., that

Donald had signed the bond paperwork consistent with the jail’s routine practice).
Id. at ¶ 24. The division opined, “It is the necessity of this inference stacking

without any additional evidence to support it that renders the evidence

insufficient to support Donald’s conviction of [violation of the bail bond condition

at issue].” Id. at ¶ 22.   The division so concluded because under Tate, a

“presumption may not rest on presumption or inference on inference.” Donald,

¶ 24 (quoting Tate, 247 P.2d at 672).

¶15   In reaching this conclusion, the division was unpersuaded by the People’s

argument that Donald’s demeanor during the traffic stop in Mississippi provided

additional evidence that he knew of the bond condition prohibiting out-of-state

travel. Id. at ¶ 27. The division observed that the officer’s testimony provided no

                                         7
indication beyond mere speculation that Donald’s nervousness was related to his

awareness that he was in violation of his bond conditions. Id.

¶16   The People then petitioned this court for certiorari review, and we granted

that petition.

                                  II. Analysis

¶17   We begin by addressing the applicable standard of review in this case. We

then consider whether the division erred in relying on the Tate court’s prohibition

on inference stacking to vacate Donald’s conviction for violation of the bail bond

condition prohibiting him from leaving the state without permission.           We

conclude, contrary to the apparent understanding of the division below, that the

presence of stacked inferences is not alone dispositive of a sufficiency of the

evidence claim. Rather, it is one factor that a court may consider in determining

whether the evidence presented satisfied the prevailing substantial evidence test

for evidence sufficiency. Finally, we address whether the evidence presented at

trial, when viewed as a whole and in the light most favorable to the prosecution,

was substantial and sufficient to support a conclusion by a reasonable mind that

Donald knowingly violated the bail bond condition prohibiting him from leaving

the state without permission. We conclude that it was.




                                        8
                            A. Standard of Review

¶18   We review sufficiency of the evidence claims de novo. Clark v. People,

232 P.3d 1287, 1291 (Colo. 2010). To determine whether the prosecution presented

sufficient evidence to support a conviction, we ask “whether the relevant evidence,

both direct and circumstantial, when viewed as a whole and in the light most

favorable to the prosecution, is substantial and sufficient to support a conclusion

by a reasonable mind that the defendant is guilty of the charge beyond a

reasonable doubt.” Id. (quoting People v. Bennett, 515 P.2d 466, 469 (Colo. 1973)).

¶19   This test requires us to give the prosecution the benefit of all reasonable

inferences that might fairly be drawn from the evidence. People v. Perez, 2016 CO
12, ¶ 25, 367 P.3d 695, 701. Such inferences, however, must be supported by a

“logical and convincing connection between the facts established and the

conclusion inferred.” Id. (quoting People v. Gonzalez, 666 P.2d 123, 128 (Colo.

1983)).   Thus, “[a] verdict cannot be supported by guessing, speculation,

conjecture, or a mere modicum of relevant evidence.” Id.; see also People v. Serra,

2015 COA 130, ¶¶ 38–39, 361 P.3d 1122, 1131 (determining that insufficient

evidence supported the defendant’s conviction for harassment when any

conclusion that the division could draw about the defendant’s requisite intent

would be “purely speculative”).




                                         9
                               B. Inference Stacking

¶20   In Tate, 247 P.2d at 671–72, we addressed a challenge to the sufficiency of

the evidence underlying a second degree murder conviction. The defendant was

the former wife of the victim. Id. at 667. Although the couple had divorced, they

continued living together in the family home, and it was undisputed that there

was no difficulty between them and that the defendant had provided constant care

to the victim, who had suffered from medical problems. Id.

¶21   One day, the defendant returned home and found the victim tied to a chair,

having been shot in the head with an automatic pistol nested in a nearby

“contraption.” Id. at 668. Notably, the record indicated that the victim had

experienced suicidal thoughts in the past and, in fact, had attempted suicide

before. Id. at 667. Allegedly panic stricken, the defendant took the body out, dug

a shallow grave and buried it, poured fuel oil all over the body and the dirt,

covered the grave with a sheet of corrugated iron, and then piled pieces of lumber,

posts, and other such material on the grave and placed a chicken coop on top of it.

Id. at 668. The defendant then thoroughly cleaned the room in which she had

found the victim’s body. Id.

¶22   The defendant was subsequently charged with and tried for the victim’s

murder. Id. at 666. At trial, the defendant denied killing the victim and argued

that he had committed suicide. Id. at 670. This position was supported by the


                                        10
testimony of the autopsy physician, who testified that the wounds causing death

could have been self-inflicted and therefore the case could have been one of

suicide. Id. The jury nonetheless convicted the defendant, and she appealed,

arguing, among other things, that no evidence supported her conviction. Id. at

666–67.

¶23   At the time Tate was decided, the applicable law allowed proof by

circumstantial evidence, but if all of the evidence was circumstantial, then the

evidence had to “exclude every reasonable hypothesis except guilt.” Id. at 670.

After reviewing the record in light of these standards, we perceived no evidence

to support a jury finding of willfulness, deliberation, or premeditation, deeming

the record “wholly barren of the slightest indication of these essential elements of

the crime charged.” Id. at 671. We further opined that any finding in this case of

deliberation, premeditation, willfulness, or any of the other elements of either first

or second degree murder could only have been based on an initial suspicion-based

presumption followed by a further presumption. Id. at 672. We concluded that

such evidence was insufficient to sustain the defendant’s conviction because

“[p]resumption and inferences may be drawn only from facts established, and

presumption may not rest on presumption or inference on inference.” Id.

¶24   Two years later, in Holland v. United States, 348 U.S. 121, 139–40 (1954), the

Supreme Court considered the proper standards to be applied in determining

                                         11
sufficiency of the evidence claims. As pertinent here, the Court concluded that

(1) circumstantial evidence is “intrinsically no different from testimonial

evidence” and (2) when only circumstantial evidence is presented, to sustain a

conviction, the evidence need not exclude every reasonable hypothesis other than

guilt. Id. Instead, in the case of both testimonial and circumstantial evidence, the

jury must use its experience with people and events to weigh the possibilities. Id.

at 140. The Court then opined, “If the jury is convinced beyond a reasonable

doubt, we can require no more.” Id.

¶25   Based on Holland and its progeny in the federal courts, we ultimately

adopted the substantial evidence test as the proper means for addressing

sufficiency of the evidence claims on appellate review. Bennett, 515 P.2d at 469.

As noted above, this test requires us to determine “whether the relevant evidence,

both direct and circumstantial, when viewed as a whole and in the light most

favorable to the prosecution, is substantial and sufficient to support a conclusion

by a reasonable mind that the defendant is guilty of the charge beyond a

reasonable doubt.” Id. In adopting this test, we noted that it “affords the same

status to both direct and circumstantial evidence.” Id. We thus “cast aside as

outmoded and as confusing” the requirement that when the prosecution’s

evidence is wholly circumstantial, the prosecution must exclude every reasonable

hypothesis other than that of guilt. Id.

                                           12
¶26   In light of this evolution of our test for sufficiency of the evidence claims,

the question becomes what role, if any, inference stacking plays in deciding such

a claim. For several reasons, we conclude that it is one factor that a court may

consider in determining whether the evidence satisfied the prevailing substantial

evidence test for evidence sufficiency.

¶27    First, concluding that stacked inferences are absolutely prohibited, as the

division below seemed to suggest, is inconsistent with our substantial evidence

test and with the above-described development of our law. As noted above, the

inference-upon-inference prohibition was premised on now-outdated law

requiring the prosecution to exclude every reasonable hypothesis other than guilt

in cases premised solely on circumstantial evidence. See Tate, 247 P.2d at 670. Our

substantial evidence test, however, does not distinguish between direct and

circumstantial evidence. Bennett, 515 P.2d at 469. Rather, it allows jurors to draw

reasonable inferences from both direct and circumstantial evidence. See Perez,

¶ 24, 367 P.3d at 700; Clark, 232 P.3d at 1291; Bennett, 515 P.2d at 469.

¶28   Second, following the modern trend signaled in Holland, 348 U.S. at 139–40,

numerous courts have rejected an absolute prohibition on stacked inferences,

concluding instead that the question is simply whether the direct and

circumstantial evidence, including the reasonable inferences to be drawn

therefrom, together warrant a jury’s finding of guilt beyond a reasonable doubt.

                                          13
See, e.g., United States v. Shahane, 517 F.2d 1173, 1177–78 (8th Cir. 1975) (rejecting

the view that stacked inferences are necessarily invalid or impermissible and

concluding that the proper question is whether the evidence was sufficient to

convince the jury beyond a reasonable doubt); United States v. Harris, 435 F.2d 74,

89 (D.C. Cir. 1970) (“The rule is not that an inference, no matter how reasonable, is

to be rejected if it in turn, depends upon another reasonable inference; rather, the

question is merely whether the total evidence, including reasonable inferences,

when put together is sufficient to warrant a jury to conclude that defendant is

guilty beyond a reasonable doubt.”) (quoting DeVore v. United States, 368 F.2d 396,

399 (9th Cir. 1966)).

¶29   This is not to say, however, that the reliance on stacked inferences is

irrelevant to the analysis of a sufficiency of the evidence claim. As the Tenth

Circuit observed in United States v. Summers, 414 F.3d 1287, 1295 (10th Cir. 2005),

“The rule that prohibits the stacking of inference upon inference merely indicates

that at some point along a rational continuum, inferences may become so

attenuated from underlying evidence as to cast doubt on the trier of fact’s ultimate

conclusion.” Accordingly, the court opined that the inference-upon-inference

principle “serves as an appropriate signpost, cautioning reviewing courts to

measure the ‘gap’ between fact and conclusion before acquiescing in the jury’s

leap.” Id.

                                         14
¶30   In accordance with such reasoning, numerous federal and state appellate

courts have concluded that although inference stacking is not absolutely

prohibited, the reliance on stacked inferences is pertinent to the analysis of a

sufficiency of the evidence claim because a chain of inferences can become so

attenuated that reliance on it to sustain a conviction would be unreasonable and

would amount to speculation. See, e.g., Shahane, 517 F.2d at 1178 (noting that the

chance of a jury’s error or speculation in drawing conclusions from proved facts

“increases in proportion to the width of the gap between the underlying fact and

ultimate conclusion where the gap is bridged by a succession of inferences, each

based upon the preceding one,” but nonetheless rejecting an outright ban on

inference stacking because it is “too much to say . . . that an inference is necessarily

invalid or impermissible” merely because it is based on a fact established by a prior

inference); Vaccarezza v. Sanguinetti, 163 P.2d 470, 476–77 (Cal. Ct. App. 1945)

(noting that “[t]he only fallacy that may occur in . . . reasoning [based on stacked

inferences] is where a deduced fact is based upon circumstantial evidence that is

unreliable, is too remote or is too conjectural”); Southworth v. Commonwealth,

435 S.W.3d 32, 46 (Ky. 2014) (noting that the modern trend is to abandon rules

limiting    the     use     of     circumstantial      evidence,     including      the

inference-upon-inference rule, and that Kentucky had replaced such an absolute

rule with a principle that condemns only inferences that build on inferences in an

                                          15
unreasonable manner); cf. United States v. Ravich, 421 F.2d 1196, 1204 n.10 (2d Cir.

1970) (“[W]e reject as untenable the often urged claim that an inference may not

be grounded on an inference. The length of the chain of inferences necessary to

connect the evidence with the ultimate fact to be proved necessarily lessens the

probative value of the evidence, and may therefore render it more susceptible to

exclusion as unduly confusing, prejudicial, or time-consuming, but it does not

render the evidence irrelevant.”) (citations omitted).

¶31   We agree with the reasoning in these cases and follow that reasoning here.

¶32   Finally, if inference stacking were absolutely prohibited, “then the exercise

of logic, which frequently employs inference-derived inferences, would not be

allowed to the jury.” Southworth, 435 S.W.3d at 45. We perceive no basis for

unnecessarily restricting a jury’s ability to assess the evidence before it in this way.

           C. Sufficient Evidence Supported Donald’s Conviction

¶33   Having thus determined that the substantial evidence test for sufficiency of

the evidence claims does not bar the stacking of inferences, we turn to the question

of whether substantial and sufficient evidence supported Donald’s conviction for

violation of the bail bond condition prohibiting him from leaving the state without

permission. We conclude that it did.

¶34   As noted above, we will affirm a conviction when the evidence, viewed as a

whole and in the light most favorable to the prosecution, is substantial and


                                          16
sufficient to support a finding by a reasonable mind that the defendant is guilty of

the charged crime beyond a reasonable doubt. Clark, 232 P.3d at 1291.

¶35   To establish a violation of bail bond conditions, the prosecution must prove,

as pertinent here, that the defendant “knowingly violat[ed] the conditions of the

bail bond.” § 18-8-212(1) (emphasis added).

¶36   The criminal code defines “knowingly” as follows:

      A person acts “knowingly” . . . with respect to conduct or to a
      circumstance described by a statute defining an offense when he is
      aware that his conduct is of such nature or that such circumstance
      exists. A person acts “knowingly”. . . with respect to a result of his
      conduct, when he is aware that his conduct is practically certain to
      cause the result.

§ 18-1-501(6), C.R.S. (2019).

¶37   Accordingly, and as the parties here appear to agree, to establish a violation

of bail bond conditions, the prosecution must prove that the defendant had actual

knowledge of the bond condition, not merely that he or she should have known of

the condition. See §§ 18-1-501(6); 18-8-212(1).    Knowledge, however, may be

inferred from circumstantial evidence. Cf. People v. Phillips, 219 P.3d 798, 800

(Colo. App. 2009) (noting that sufficient circumstantial evidence existed from

which the jury could infer that the defendant formed the necessary intent to

commit the crime at issue).

¶38   Here, the bondsperson testified that (1) she filled out and signed Donald’s

appearance bond, and her employer posted the bond on Donald’s behalf; (2) if

                                        17
Donald signed the paperwork, he would have done so with the deputies at the jail;

and (3) “[o]nly on an accident” by the jail would someone be released without

signing the paperwork.

¶39   In addition, the prosecution introduced into evidence a copy of Donald’s

signed bond paperwork. This document was only one page long, and it stated,

under the bolded text “Additional Conditions,” “Party may not leave the state

without approval of the Court and the surety.”

¶40   And, as noted above, defense counsel ultimately conceded that Donald had

signed the bond paperwork.

¶41   In light of the foregoing evidence and the requirement that we must view

the evidence as a whole in the light most favorable to the prosecution, we conclude

that a reasonable jury could have concluded that Donald had, in fact, signed the

bond paperwork. In addition, given that the paperwork consisted of a single page

and that the condition at issue was the first condition listed under the bolded

heading, “Additional Conditions,” we further conclude that a reasonable jury

could have found that Donald saw the condition and therefore was aware of it.

The facts that the evidence was disputed (and may even have been thin on the

issue of Donald’s knowledge) and that reasonable alternative inferences were

possible do not alter our conclusions, given that we must construe the evidence in

the light most favorable to the prosecution.

                                        18
¶42   Accordingly, we conclude that the evidence was substantial and sufficient

to support Donald’s conviction for violation of the bail bond condition prohibiting

him from leaving the state without permission. In light of our foregoing analysis,

we need not address whether the officer’s testimony that Donald seemed

“nervous” when he was pulled over in Mississippi provided further evidence of

Donald’s knowledge of the bail bond condition at issue.

                                 III. Conclusion

¶43   For the foregoing reasons, we conclude that the presence of stacked

inferences is not alone dispositive of a sufficiency of the evidence claim. Rather, it

is one factor that a court may consider in determining whether the evidence

presented satisfied the prevailing substantial evidence test for evidence

sufficiency.   We further conclude that the prosecution presented sufficient

evidence here to support Donald’s conviction for violation of the bail bond

condition prohibiting him from leaving the state without permission.

¶44   Accordingly, we reverse the judgment below and remand this case for

further proceedings consistent with this opinion.




                                         19